DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7 objected to because of the following informalities: claims recite “heat exchanger”; it must be recited as “a heat exchanger” in claim 1, it must be recited as “the heat exchanger” in claims 2-7. Claim 3 recites “in absence of refrigerant flow”; it must be recited as “in absence of the refrigerant flow. Claim 6 recites “the diffuser”; it must be recites as “the refrigerant flow diffuser”. Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitations:
Segment of claim 1, the claim limitation “moving element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “element” coupled with functional language “the refrigerant flow going through openings is adjusted” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
claim 1 and including all the depending claims 2-7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“element” has been interpreted to be a plate.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “heat exchanger, such as a flooded evaporator, comprising”. It is not clear where the preamble statement ends. It is not clear if both bolded limitations are preamble, or, if only one of the bolded limitations “heat exchanger” or “flooded evaporator” is preamble. The bolded phrase makes the claimed limitations indefinite, because, the claim recites a broad limitation “heat exchanger” and also recites “flooded evaporator” which is the narrower form of a heat exchanger, there is a question or doubt as to whether the feature introduced by such narrower limitation after a broad limitation is merely exemplary of the remainder of the claim, and therefore not required, or, a required feature of the claims. More clarification is required.
Claims 2-7 recite “heat exchanger”. The bolded phrase makes the claimed limitations indefinite, because, it is not clear if the narrower limitation “flooded evaporator” as claimed in clam 1 is required by the rest of the claims 2-7. 

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
However, claims cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (2016/0377331 A1; with evidence by Dingle 5,836,382).

Claim 1: Su discloses heat exchanger (i.e., FIG.3: 30), such as a flooded evaporator, comprising 
a shell (i.e., 37) extending along a longitudinal axis (i.e., X axis into the page), 
an inlet pipe (i.e., 31) and an outlet pipe (i.e., 33), through which respectively enters and exits a refrigerant flow (i.e., paragraphs [44] [50]: refrigerant enters the shell 
a bundle of pipes (i.e., tube bundle 35) crossing the shell (i.e., 37) along the longitudinal axis (i.e., X axis into the page), and comprising 
a refrigerant flow diffuser (i.e., distributor 36 used as refrigerant diffuser; detailed structure in FIG.6, paragraph [45]: refrigerant distributor functions as a throttling device) provided inside the shell (i.e., 37) downstream the inlet pipe (i.e., 31; see FIG.3), the refrigerant flow diffuser (i.e., 36) extending along the longitudinal axis (i.e., X axis into the page) and comprising openings (i.e., holes 362; paragraph [46]: distributed is a perforated plate with multiple through-holes 362) through which the refrigerant flows, wherein the refrigerant flow diffuser (i.e., 36) comprises 
a moving element (i.e., distributor 36 composed of perforated plate 361 which is stationary and multiples floaters 364 connected to flat 365 which 364/365 together forming moving element; see paragraph [60]) and a stationary element (i.e., 361), the moving element (i.e., 364/365) being movable with respect to the stationary element (i.e., 361) under action of a pressure force exerted by the refrigerant flow (i.e., FIG.6 & paragraph [55]: distributor 36 composed of perforated plate 361 and floater 364, floater stressed by buoyant force from refrigerant flow moves upward from the hole) so that the refrigerant flow going through the openings (i.e., 362) is adjusted (i.e., paragraphs [51] [57] [61]: if refrigerant flow is insufficient adjust the refrigerant flow by movement of floater 364 until sufficient of refrigerant flow is achieved, upward/downward movement of floater 364 is controlled to achieve required refrigerant flow) and a differential refrigerant pressure between refrigerant pressure downstream 

    PNG
    media_image1.png
    442
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    266
    media_image2.png
    Greyscale


Claim 2: Su discloses the apparatus as claimed in claim 1, wherein the moving element (i.e., 364/365) is movable along a vertical direction (i.e., annotated by examiner in FIG.6), and the pressure force exerts upwards against a gravity force (i.e., paragraph [56]: buoyant force floater 364 receives is greater than gravity force itself, thus floater 364 moves upward, & annotated by examiner in FIG.6) exerted on the moving element (i.e., FIG.6 & paragraph [55]: distributor 36 composed of perforated plate 361 and floater 364 which connected to 365, floater stressed by buoyant force from refrigerant flow moves upward from the hole).  







[AltContent: ][AltContent: textbox (365)][AltContent: textbox (Floater vertical direction )][AltContent: arrow]
[AltContent: connector][AltContent: arrow][AltContent: textbox (G-direction)]
    PNG
    media_image2.png
    336
    266
    media_image2.png
    Greyscale


Claim 3: Su discloses the apparatus as claimed in claim 2, wherein in absence of refrigerant flow through the diffuser (i.e., 36), the moving element (i.e., 364/365) is laid on the stationary element (i.e., 361) closing the openings (i.e., 362) (i.e., once the force decrease results in gravity force becomes greater therefore floater falls down; paragraph [64]: when liquid level falls down, buoyant force that the floater 367 receives decreases, the floater 364 moves downward).  

Claim 4: Su discloses the apparatus as claimed in claim 3, wherein the openings (i.e., 362) are provided on the moving element (i.e., 364/365) and the stationary element (i.e., 361) in a shifted arrangement (i.e., based on the broadest reasonable interpretation, holes of floaters 364 and perforated plate 361 are shifted as the moving element 364/365 moves upward from the plate 361; paragraph [14]: floater 364 comprises a .  

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to a heat exchanger:
Stamp (10,132,537 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        /HENRY T CRENSHAW/Primary Examiner, Art Unit 3763